Citation Nr: 1757211	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  07-34 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for difficulty swallowing prior to January 5, 2012, and in excess of 10 percent from January 5, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to April 1988. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in part denied a rating in excess of 30 percent for service-connected multiple sclerosis. 

The Veteran testified at a hearing before the Board sitting at the RO in November 2008.  A transcript of the hearing is associated with the claims file.  

In December 2008, the Board remanded the claim for an increased rating for multiple sclerosis for further development.  In October 2009, the Board again remanded the claim for an increased rating for multiple sclerosis in part to obtain additional medical evidence to determine whether individual manifestations of the disease had become more severe so as to warrant separate service connection and ratings.  

In a January 2011 rating decision, the RO considered various separate evaluations as part of the multiple sclerosis claim.  The RO granted service connection for depression (50 percent effective November 30, 2006) and for weakness/numbness of right lower extremity (10 percent effective November 30, 2006).  The RO also granted service connection for diminished sensation of the right side of the face, erectile dysfunction, fecal incontinence, and swallowing difficulty.  The RO rated each of those disabilities as noncompensable, effective November 30, 2006.  In view of the award of separate service connection and ratings for manifestations of multiple sclerosis, the RO terminated the single rating for that disease, effective November 30, 2006.  

In May 2011, the Board remanded the issues of separate ratings for the right upper extremity, difficulty swallowing, speech impairment, vision problems, diminished sensation of the right face, and entitlement to special monthly compensation for loss of use of a creative organ for additional development.
In February 2013, the again remanded the difficulty swallowing issue.  

In December 2015, the Board denied an initial compensable rating for difficulty swallowing for the period prior to January 5, 2012 and a disability rating in excess of 10 percent for the same condition beginning January 5, 2012. The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court). In a June 2017 Memorandum Decision and June 2017 Court Order, the Board's decision with regard to difficulty swallowing was vacated and remanded for action consistent with the Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to January 5, 2012, the Veteran's service-connected difficulty swallowing manifested as a moderately severe disorder with a sense of strangulation and throat pain; clinical examinations found no cranial nerve deficits and a videofluoroscopic study was normal.  

2. Effective January 5, 2015, the Veteran's service-connected difficulty swallowing manifests as a severe disorder with episodes of gagging requiring a self-Heimlich maneuver with throat pain and nutritional deficit; clinical examinations found cranial nerve deficits and impairment imposed by deglutition muscle fatigue.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent (DC 5322) for difficulty swallowing prior to January 5, 2012, and a rating of 30 percent (DC 5322) and 10 percent (DCs 8209, 8210, and 8212) from January 5, 2012 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5322, 4.124a, Diagnostic Code 8209, 8210, and 8212 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that a compensable rating under diagnostic code 5322 for difficulty swallowing is warranted prior to January 5, 2012 and that a rating in excess of 10 percent under Diagnostic code 8209 is warranted from January 5, 2012.  The Board also finds that ratings under Diagnostic Codes 5322, 8210, and 8212 are also warranted from January 5, 2012.

The Veteran served as a U.S. Navy sonar technician.  He contended in many written statements that he experiences difficulty swallowing as a manifestation of service-connected multiple sclerosis that is more severe than is contemplated in the initial and staged ratings.  Specifically, in a statements dated in July 2013 (received by VA in October 2015 and in August 2015, the Veteran reported that he had been experiencing swallowing difficulty since November 2006 prior to seeking medical care at his own initiative in January 2012 when he was taught a self-Heimlich maneuver.  He contended that a compensable rating should not have been delayed because VA failed to provide a timely compensation and pension examination.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected difficulty is currently rated under Diagnostic Code 8209 for paralysis of the ninth (glossopharyngeal) cranial nerve.  A 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 20 percent rating is warranted for severe incomplete paralysis of the nerve; and a 30 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative loss of ordinary sensation in the mucous membrane of the pharynx, fauces and tonsils.  See 38 C.F.R. § 4.124a, Diagnostic Code 8209.  Also potentially applicable are Diagnostic Codes 8210 and 8212 pertaining to the tenth and twelfth cranial nerves affecting sensory and motor loss to organs of voice, respiration, pharynx, stomach, tongue, and heart.  Under this Code, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.   

Also implicated by the medical evidence is Diagnostic Code 5322 for dysfunction of muscle group XXII affecting deglutition.  Under this Code, a noncompensable rating is warranted if impairment is slight, 10 percent if moderate, 20 percent if moderately severe, and 30 percent if severe.  38 C.F.R. § 4.73, Diagnostic Code 5322.   

The Veteran's swallowing disorder has been found to be secondary to multiple sclerosis, a demyelinating central nervous system disease.  On the other hand, a VA examiner and a consulting physician found that the disorder was caused by fatigue of the deglutition muscles leading to failure of the epiglottis to seal the larynx.  Nonetheless, the Board will apply all diagnostic codes applicable and most favorable to the Veteran.  However, if an injury or disease manifests with two different disabling conditions, then two separate ratings should be awarded; it is improper to assign a single rating with a hyphenated diagnostic code under such circumstances. Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006); 38 C.F.R. § 4.27. Separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping; however, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

Hospital triage records from June 2001 show that the Veteran reported pain swallowing food or water, which he confirmed in his August 2004 statement in support of his claim. Clinicians noted several features of multiple sclerosis found no functional abnormalities of cranial nerves nine and ten.   In his November 2006 claim for an increased rating, the Veteran noted that his symptoms of multiple sclerosis had become more severe.  Since November 2006, the Veteran was seen frequently at VA primary care and neurology clinics.   In April 2007, a VA neurologist noted the Veteran's reports of many symptoms such as fatigue, urinary frequency, back and knee pain, and sleep interruption.  The Veteran reported that he was performing a heavy workload as an electrician for the Postal Service. 

The first notation in the outpatient records for difficulty swallowing was by a VA neurologist in September 2007 who noted, "Sx progressed to involve problems swallowing to the point of EGD referral. A VA neurologist in February 2009 noted the Veteran's report of swallowing difficulty but that a previous esophagogastroduodenoscopy (EGD) and a swallow study were normal.  The neurologist also noted that clinical observations of the cranial nerves were normal.  

In February 2009, a VA advanced practice registered nurse (APRN) prepared a written report of an examination performed by a VA physician who noted a review of the claims file and the Veteran's report of a history of moderate difficulty swallowing but without throat pain.  On examination specific to cranial nerve twelve, the physician noted no tongue deficits.  In a section specific to cranial nerve nine, the physician noted normal gag reflex and a normal ability to swallow.  Overall, the physician assessed all cranial nerves as normal.   

In an April 2009 VA urology clinic consultation, a staff nurse noted the Veteran's reports of a "strangulation feeling in throat."  Four days later, the attending VA neurologist again noted the Veteran's report of mild swallowing difficulty but that a previous EGD and swallow study was normal.  

In April 2010, the VA ARPN again prepared a report of an examination by another VA physician who noted a review of the claims file and the Veteran's report of a history of difficulty swallowing of both liquids and solid foods but that the Veteran was able to eat most solid foods with no aspiration associated with dysphagia.  On examination, there was no evidence of cranial nerve involvement.  The Veteran reported that he remained employed full time but with increased absenteeism and attributed this to manifestations of multiple sclerosis other than difficulty swallowing.

In an April 2010 statement, the Veteran noted that his manifestations of multiple sclerosis affected every aspect of his life and work including eating and drinking with more frequent strangulation.  

In January 2011, the RO granted separate service connection for difficulty swallowing and assigned a noncompensable rating, noting that the EGD and swallowing study were normal and that even though the Veteran reported swallowing difficulty, he was able to eat solid foods without aspiration or dysphagia.  In statements in February 2011, the Veteran expressed disagreement with the decision. In May 2011, the Board remanded the claim to obtain an additional VA examination with contemporaneous clinical studies and for a specific clinical assessment of the Veteran's reports of gagging and strangulation.  

In a January 5, 2012 speech pathology consultation, a VA pathologist noted the Veteran's report of dysphagia to liquids and secretions with multiple incidents including four that require a Heimlich maneuver.  He reported a regular consistency diet. Examination of the tongue and larynx was normal.  A videofluoroscopic swallowing study using all food consistencies was normal with no pharyngeal or larynx dysfunction, aspiration, or other significant findings although the effect of fatigue could not be tested.  The therapist found that the Veteran was able to eat safely and independently with all food consistencies with precautions such as upright seating, slow rate, complete swallowing between bolus presentations, and no talking with food in the mouth.  The therapist provided education on factors that increase dysphagia for patients with multiple sclerosis and that he should continue with normal solid and liquid diet with decreased bolus size. 

On October 12, 2012, a VA APRN prepared a report of a cranial nerve examination by the VA physician who performed the examination in April 2010.  The physician noted the Veteran's report of a one year history of frequent episodes of choking with any kind of solid, liquid, or saliva and that the episodes required a Heimlich maneuver.  Dry swallowing was normal.  The physician noted that the previous diagnosis of swallowing difficulty was without clinical evidence but that the January 2012 swallow study revealed normal deglutition but the unproven possibility of fatigue of the deglutition muscles leading to a failure of the epiglottis to produce a full sealing of the larynx.  The Veteran had been trained to perform a self -Heimlich in the event of choking while alone.  On examination, cranial nerve nine and twelve functions were normal.  

In February 2013, the Board again remanded the claim to obtain an addendum opinion to the October 2012 examination report to clarify the degree of incomplete paralysis, if any, of the ninth cranial nerve. 

In June 2013, the AOJ obtained an opinion from a consulting physician who noted a review of the claims file and electronic VA outpatient treatment records.  The physician found that the Veteran's swallowing difficulties were not caused by abnormal anatomical or mechanical tests but rather by a nexus of a weakened esophageal musculature secondary to multiple sclerosis.  The physician cited the previous clinical reports and a treatise on the subject and found that although the Veteran can maintain a normal diet, he must eat smaller portions, breathe in between chewing, and eat slowly to avoid choking.  

Prior to January 5, 2012,

A January 2011 Decision Review Officer (DRO) decision granted service connection for the Veteran's swallowing difficulties at 0 percent, effective November 2006.  However, the Board finds in lieu of the preceding factual history, the Veterans swallowing difficulties warrant a compensable rating for the time period prior to January 5, 2012.

Prior to January 5, 2012, the Veteran's swallowing difficulty existed. Hospital triage records from June 2001 show that the Veteran reported pain swallowing food or water, which he confirmed in his August 2004 statement in support of his claim. Throughout the period of the appeal, the Veteran has been queried by clinicians regarding the nature, frequency, and severity of all his symptoms of multiple sclerosis, has received outpatient VA primary and neurological specialty care, and communicated with VA adjudicators including during a BVA hearing in November 2008.  The Veteran is competent to report his observed symptoms such as difficulty swallowing, a sensation of strangulation, and episodes of choking.  He is also competent to report on the nature of his diet.

Starting in September 2007, he reported problems with swallowing but EGD and swallow testing at that time was negative.  Although the Veteran described them as moderate, clinicians assessed the symptoms as mild, noting no cranial nerve deficits, normal gag reflex, and normal swallowing on clinical examinations.  The Veteran also reported a normal diet with most solid foods and no aspiration or dysphagia.   The Board finds that the Veteran did experience difficulty swallowing but that the degree of impairment was slight or mild based on his regular diet, no impairment of work or activities, and clinical evidence of negative tests and no cranial nerve deficits. Because cranial nerve examination were normal for this time frame, yet the Veteran complained of pain and difficulty swallowing and lack of proper nutrition, the Board finds that the Veteran's condition was moderately severe under Diagnostic Code 5322 thus a rating of 20 percent is warranted for that timeframe 

Period from January 5, 2012,

The Board finds that several rating codes are applicable for swallowing difficulty starting on January 5, 2012 when a therapist noted the Veteran's reports of episodic gagging on any kind of solid, liquid, or secretion. As noted by the therapist, the October 2012 examiner, and the June 2013 consulting physician, the onset of these episodes warranted extra care in eating and drinking and proficiency at a self-Heimlich maneuver when choking alone. .   The Board finds that this degree of severity is severe and a rating of 30 percent under diagnostic code 5322 is warranted. This is the highest rating available under this Diagnostic Code.  

Additionally, in November 2012, a Cranial Nerve Disability Benefits Questionnaire (DBQ) the examiner indicated that the Veteran's IX (glossopharyngeal), X (vagus), and XII (hypoglossal) cranial nerves were affected by the Veteran's condition. Therefore, the Veteran is entitled to a rating for each affected nerve. Thus, a rating is warranted for moderate incomplete paralysis for all three of the nerves. Therefore, a 10 percent rating is granting under Diagnostic Codes 8209, 8210 and 8212 for cranial nerves IX, X, and XII, respectively. 

The Board notes the Veteran's extraschedular request. However, in lieu of extraschedular, ratings have been assigned for all symptoms.  Prior to January 5, 2012, the Veteran has been assigned a higher compensable rating under diagnostic code 5322. From January 5, 2012, the Board has awarded ratings for all cranial nerves affected as well as the highest schedule rating possible under diagnostic code 5322.

ORDER

An initial rating of 20 percent (DC 5322) for difficulty swallowing prior to January 5, 2012, and a rating of 30 percent (DC 5322) and 10 percent (DCs 8209, 8210, and 8212) from January 5, 2012 is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


